                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

JAMES MATHIS                                                                              PETITIONER

v.                                                                            No. 3:19CV132-SA-DAS

PELICIA HALL, ET AL.                                                                   RESPONDENTS


                       ORDER DENYING PETITIONER’S MOTION [28]
                         FOR A CERTIFICATE OF APPEALABILITY;
                   DISMISSING AS MOOT PETITIONER’S MOTIONS [25], [27]
                           TO EXTEND THE DEADLINE TO SEEK
                            A CERTIFICATE OF APPEALABILITY

        This matter comes before the court on the motion [28] by the petitioner for a Certificate of

Appealability. As the court has previously found that a Certificate of Appealability is not warranted

in this case, the instant motion is DENIED. In light of this ruling, the petitioner’s motions [25], [27]

to extend the deadline to seek a Certificate of Appealability are DISMISSED as moot.

        SO ORDERED, this, the 6th day of July, 2021.

                                                                 /s/ Sharion Aycock
                                                                 U. S. DISTRICT JUDGE
